Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 11/16/21, with respect to the rejection(s) of claim(s) 1-14, 16-18 under 35 U.S.C. 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen (U.S. Patent Publication No. 2014/0070190) or Dai et al. (U.S. Patent Publication No. 2007/0187815).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (U.S. Patent Publication No. 2007/0187815) in view of CHOI et al. (U.S. Patent Publication No. 2018/0293933).
	Referring to figures 1-10, Dai et al. teaches a display panel comprising: 
	a display layer comprising a light emitting element (130/135/140, see paragraph# 33, figure 1H);  and 
	a thermoelectric conversion layer (105a/110/115/125) comprising a thermoelectric element (110/115) having a first terminal (125) and a second terminal (105a), wherein the first terminal (125) is disposed adjacent to the light emitting element and in thermal contact with the light emitting element, and the second terminal (105a) is disposed away from the light emitting element, wherein the thermoelectric element (110/115) has a first signal terminal (125) and a second signal terminal (105a), and the thermoelectric element (110/115).
	However, the reference does not clearly teach thermoelectric element is configured to generate a temperature difference voltage signal between the first signal terminal and the second signal terminal according to a temperature difference between the first terminal and the second terminal.  

	Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention to provide thermoelectric element that configured to generate a temperature difference voltage signal between the first signal terminal and the second signal terminal according to a temperature difference between the first terminal and the second terminal in Dai et al. as taught by CHOI et al. because it is known in the art to emit internal heat.
	Regarding to claim 2, CHOI et al. teaches the thermoelectric element (500) is further configured to receive a temperature compensation signal through the first signal terminal (601) to perform temperature compensation on the light emitting element through thermal contact between the first terminal of the thermoelectric element and the light emitting element (see figure 1-2). 
 	Regarding to claim 3, the thermoelectric element comprises: a first semiconductor layer having a first conductivity type(110, n-type);  a second semiconductor layer having a second conductivity type different from the first conductivity type(115, p-type), wherein the second semiconductor layer (115) is disposed separately from the first semiconductor layer(110);  a coupling electrode (130) provided at the first terminal (125) of the thermoelectric element and electrically coupling the first semiconductor layer and the second semiconductor layer;  a first electrode (105a) provided at the second terminal (105a) of the thermoelectric element (110/115) 
 	Regarding to claim 4, the second electrode is a common electrode (105, see figures 1). 
 	Regarding to claim 5, the coupling electrode (130) of the thermoelectric element (110/115) is one electrode of the light emitting element (see figures 1). 
 	Regarding to claim 6, Choi et al. teaches a heat equalizing element disposed at the second terminal (601) of the thermoelectric element (500), so that second terminals of thermoelectric elements in the at least one pixel unit have consistent temperature (PX, see figures 1-4). 
 	Regarding to claim 7, Choi et al. teaches a driving circuit layer (130) electrically coupled to the light emitting element (210) and the thermoelectric element (500), wherein the thermoelectric conversion layer is provided between the display layer and the driving circuit layer (see figure 4). 
 	Regarding to claim 8, Choi et al. teaches the driving circuit layer (130) comprises: a temperature difference reading sub-circuit electrically coupled to the first signal terminal of the thermoelectric element and configured to read the temperature difference voltage signal from the first signal terminal of the thermoelectric element;  and a temperature compensation sub-circuit electrically coupled to the first signal terminal of the thermoelectric element and configured to input the temperature compensation signal to the first signal terminal of the thermoelectric element (see paragraphs#  83, 99, 157, figures 1-4). 

 	Regarding to claim 10, Choi et al. teaches the temperature compensation signal is determined based on a difference between the temperature difference voltage signal and an average value of respective temperature difference voltage signals which are read in the at least one pixel unit (see paragraphs# 83, 99, 157 figures 1-4).
 	Regarding to claim 11, Dai et al. teaches a pixel circuit, comprising: 
	a light emitting element (130/135/140);  
	a thermoelectric element (105a/110/115/125) having a first signal terminal (125) and a second signal terminal (105a), wherein the second signal terminal (125) is electrically coupled to the second voltage terminal, and the thermoelectric element is disposed adjacent to the light emitting element (130/135/140) and in thermal contact with the light emitting element (130/135/140), and the second terminal (105a) is disposed away from the light emitting element, wherein the thermoelectric element (110/115) has a first signal terminal (125) and a second signal terminal (105a), and the thermoelectric element (110/115).
	However, the reference does not clearly teach a driving sub-circuit electrically coupled to a first voltage terminal and a first terminal of the light emitting element and configured to generate driving current for driving the light emitting element to emit light based on a first voltage from the first voltage terminal; a thermoelectric element having a first signal terminal and a second signal terminal, wherein the second signal terminal is electrically coupled to the second voltage terminal; a temperature difference reading sub-circuit electrically coupled to a first control signal terminal, a read signal terminal, and the first signal terminal of the 
	CHOI et al. teaches a driving sub-circuit (130) electrically coupled to a first voltage terminal and a first terminal of the light emitting element and configured to generate driving current for driving the light emitting element to emit light based on a first voltage from the first voltage terminal (see paragraphs# 76+); a thermoelectric element (500) having a first signal terminal (601 connected to N layer) and a second signal terminal (601 connected to P layer), wherein the second signal terminal (601) is electrically coupled to the second voltage terminal (see figures 2, 6); a temperature difference reading sub-circuit electrically coupled to a first control signal terminal, a read signal terminal, and the first signal terminal of the thermoelectric element, and configured to read a temperature difference voltage signal at the first signal terminal of the thermoelectric element to the read signal terminal under control of a first control signal from the first control signal terminal (see figures 1-4, paragraphs# 76, 83, 99, 157);  and 
a temperature compensation sub-circuit electrically coupled to a second control signal terminal, a compensation signal terminal, and the first signal terminal of the thermoelectric element, and configured to transmit a temperature compensation signal from the compensation signal 
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention to provide thermoelectric element that configured to generate a temperature difference voltage signal between the first signal terminal and the second signal terminal according to a temperature difference between the first terminal and the second terminal in Dai et al. as taught by CHOI et al. because it is known in the art to emit internal heat.
	 Regarding to claim 12, CHOI et al. teaches the temperature difference reading sub-circuit comprises a first transistor, wherein the first transistor has a control terminal electrically coupled to the first control signal terminal, a first terminal electrically coupled to the first signal terminal of the thermoelectric element, and a second terminal electrically coupled to the read signal terminal (see paragraphs# 83, 99, 157, figures 1-4). 
 	Regarding to claim 13, CHOI et al. teaches the temperature compensation sub-circuit comprises a second transistor, a third transistor, and a compensation capacitor, wherein the second transistor has a control terminal electrically coupled to the second control signal terminal, a first terminal electrically coupled to the compensation signal terminal, and a second terminal electrically coupled to a control terminal of the third transistor, the third transistor has a first terminal electrically coupled to the first voltage terminal, and a second terminal electrically coupled to the first signal terminal of the thermoelectric element, and the compensation capacitor has a first terminal electrically coupled to the control terminal of the third transistor, and a second terminal electrically coupled to the first voltage terminal (see paragraph# 79, figures 1-4). 

	Regarding to claim 16, the thermoelectric element comprises: a first semiconductor layer having a first conductivity type(110, n-type);  a second semiconductor layer having a second conductivity type different from the first conductivity type(115, p-type), wherein the second semiconductor layer (115) is disposed separately from the first semiconductor layer(110);  a coupling electrode (130) provided at the first terminal (125) of the thermoelectric element and electrically coupling the first semiconductor layer and the second semiconductor layer;  a first electrode (105a) provided at the second terminal (105a) of the thermoelectric element (110/115) and electrically coupled to the first semiconductor layer (110);  and a second electrode (105) provided at the second terminal (105) of the thermoelectric element and electrically coupled to the second semiconductor layer (115), wherein the first signal terminal is disposed on the first electrode (125), and the second signal terminal is disposed on the second electrode (105, see figures 1). 
 	 Regarding to claim 17, CHOI et al. teaches a heat equalizing element disposed at the second terminal of the thermoelectric element, so that second terminals of thermoelectric elements in the at least one pixel unit have consistent temperature (PX, see figures 1-4). 
 	Regarding to claim 18, CHOI et al. teaches a driving circuit layer (130) electrically coupled to the light emitting element and the thermoelectric element, wherein the thermoelectric conversion layer is provided between the display layer and the driving circuit layer (see figure 4). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893